 

a IRyC 7 TRA ATT

LAW NYC ye

The Law Firm of Robert Moore, PLLC —— |
December 5, 2019 | - ' [5/'4

VIA ECF

Honorable Richard J. Sullivan

Circuit Court Judge Sitting In District Court By Designation
40 Foley Street

New York, NY 10007

Re: United States v. Ernest Murphy,
18-CR-373

Your Honor,

Defendant Ernest Murphy respectfully requests an adjournment of his sentencing, which is
currently scheduled for December 20, 2019, to February 13, 2020, or as soon thereafter as is
convenient for the Court. Defendant makes this request because of the late disclosure of the
draft PSR and the fact that no final PSR has been issued. Defendant received the draft PSR on
November 25, 2019, which is not within the minimum notice period of 35 days prior to sentencing
as required by Rule 32(e)(2) of the Federal Rules of Criminal Procedure. Defendant is in the
process of reviewing the draft PSR and formulating his objections, and cannot meet the current
deadline of today set by the Court for Defendant’s sentencing submission. (Doc. 516). In
addition, the Defendant notes that his Rule 29 motion is still pending. (Doc. 480).

This is Defendant’s second request for an adjournment of his sentencing.

I have spoken to AUSA Matthew Hellman, who consents to this request on behalf of the

Government.
IT IS HEREBY ORDERED THAT Defendant's sentencing,

currently scheduled to be held on December 20, 2019, is

adjourned to February 13, 2020 at 3:30 p.m. The

sentencing shall be held in Courtroom 23B of the Daniel

Patrick Moynihan United States Courthouse, 500 Pearl

Street, New York, NY 10007. Defendant shall file his Respectfully submitted,
sentencing submission by January 30, 2020, and the

government shall file its sentencing submission by g/ Robert Moore
February 6, 2020.

SO ORDERED.

Dated: December 5, 2019
New York, New York aa

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 

THELAWFIRMOF ROBERT MOORE, PLLC + 140BROADWAY-46TH FLOOR, NEW YORK,N.Y., 10005 * PHONE: 929-253-7496 * WWW.RMLAWNYC.COM
